Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
2.	Acknowledgment is made of applicant’s amendment filed on 09/07/2021. Claims 1 and 11 have been amended. 
Claims 1-20 are pending.	
Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…at least one first pixel of the plurality of pixels is provided in the peripheral portion, and the controller is configured to relatively increase a luminous intensity of a blue sub-pixel in the first pixel, so that the luminous intensity of the blue sub-pixel in the first pixel is relatively increased with respect to other sub-pixels in the first pixel, wherein the luminous intensity of the blue sub-pixel in the first pixel being relatively increased with respect to the other sub-pixels in the first pixel comprises: increasing the luminous intensity of the blue sub-pixel in the first pixel in a case where luminous intensities of the other sub-pixels in the first pixel are maintained at predetermined normal grayscales corresponding to the other sub-pixels; or reducing luminous intensities of the other sub-pixels in the first pixel in a case where the luminous intensity of the blue sub-pixel in the first pixel is maintained at a predetermined normal grayscale corresponding to the blue sub-pixel; or increasing the luminous intensity of the blue sub-pixel in the first pixel with respect to a predetermined normal grayscale corresponding to the blue sub-pixel while reducing luminous intensities of the other sub-pixels in the first pixel with respect to predetermined normal grayscales corresponding to the other sub-pixels, wherein a predetermined normal grayscale corresponding to each sub-pixel in the first pixel refers to a grayscale that is shown by the each sub-pixel before a processing operation is performed on the liquid crystal display device to avoid a problem of yellowing in the peripheral portion.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 2-20 are also allowed due to their virtue of dependency.
Kang US 2013/0321497, Chen et al. CN 106328094, Tanaka et al. US 2009/0109358 and Han et al. US 2016/0238905 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871